UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI

In re:
Chapter 7
HH St. Louis Railway LP

Debtor.

Newer! Nene? “eee! Smee” Sone

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned counsel for Lafser & Associates,
Inc. creditor in the above matter, certifies that the following is a corporation, other than the
Debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of the
corporation’s equity interests, or states that there are no entities to report under FRBP 7007.1:

/

: WA ¢
: ae [A

Fred Lafser, Presid J. Talbot Sanf/ Jr., 35324MO

Lafser & Associates, Inc. Affinity Law Group, LLC
1610 Des Peres Road, Suite 100
St. Louis, Missouri 63131
(314) 872-3333 Telephone
(314) 872-3365 Facsimile
tsant@affinitylawgrp.com
Attorney for Petitioning Creditors,
Lafser & Associates Inc., Development
Strategies, Western States Fire Protection
Company

None.

 
 

Date: November “7, 2019

  
 
